Title: From Thomas Jefferson to Joseph-Léonard Poirey, 22 January 1788
From: Jefferson, Thomas
To: Poirey, Joseph Léonard



ce 22me. Janvier. 1788.

Memoire d’argent payé pour M. le Marquis de la fayette.




sterl.



1786.
Presse a copier
£15–11-




Transport &c

48₶ - 5



Aug. 3. Capper’s Travels.





De Londres
5 




Andrew’s history
1 - 8 





        
413₶



    2. Moitié du Madeire

537₶-15



     Moitié du transport &c.

50 -19



Sep. 14. Petite presse a copier

145 -10





1195 - 9


Monsieur Jefferson a l’honneur de faire ses compliments à Monsieur Poyret. Il vient de recevoir de Londres la note de ce qui à couté la presse à copier qu’il y a acheté pour M. le Marquis de la fayette. Il y a ajouté le vin de Madeire qui leur est venu de l’Amerique, et quelques autres petits objets, montant à 1195₶–9. Il a estimé le Louis de 24₶ à vingt shelings selon l’échange ordinaire.
